

116 HR 8401 IH: To require the Secretary of the Interior and the Secretary of Agriculture to complete an interagency report on the effects of special recreation permits on environmental justice communities, and for other purposes.
U.S. House of Representatives
2020-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8401IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2020Ms. Haaland (for herself, Ms. Meng, Ms. Barragán, Mr. Espaillat, Mr. Danny K. Davis of Illinois, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Interior and the Secretary of Agriculture to complete an interagency report on the effects of special recreation permits on environmental justice communities, and for other purposes.1.Interagency report on special recreation permits benefits to environmental justice communities(a)In generalNot later than 3 years following the enactment of this Act, the Secretaries shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the following:(1)Estimated use of special recreation permits by recreation service providers serving environmental justice communities.(2)Any national, regional, State, local, or site-specific policies, including those required under the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.) that facilitate public lands access for recreational service providers serving environmental justice communities.(3)Any case studies that may provide illustrative examples of how special recreation permits, partnerships, or cooperative agreements are being effectively used by land managers for the purposes of providing public lands access to recreation service providers serving environmental justice communities.(4)Identification of any barriers to public lands access for recreation service providers serving environmental justice communities.(5)Any recommendations for agency policy, or if necessary, action by Congress to encourage and simplify public lands access for recreational service providers serving environmental justice communities.(b)Voluntary participation by special recreation providersThe Secretaries—(1)shall contact all current or prospective special recreation providers to request a voluntary estimation of how many user days are used by individuals from environmental justice communities;(2)shall request from recreational service providers and interested members of the public any other information that supports the reporting requirements in subsection (a); and(3)shall not use participation or information provided as a condition in approving or rejecting a special recreation permit.(c)DefinitionsIn this Act:(1)The term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects than other communities.(2)The terms recreation service provider, special recreation permit, Secretaries, and Secretary have the same meaning as defined in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801).